DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 06/06/2022 have been entered. Claims 1-7 and 9-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 03/17/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2014/0033574) in view of Schindler et al. (US 2008/0127513).
Regarding Claim 1, Wan teaches a sole wherein the sole (2) has an extension in a longitudinal direction (see annotated Fig.) and an extension in a vertical direction perpendicular thereto (see annotated Fig.), wherein a number of recesses (4) are provided in the sole (2), wherein the recesses (4) extend in a transverse direction perpendicular to the longitudinal direction and perpendicular to the vertical direction and permeate the sole at least in part (paragraph [0043], “the hole 4 is set in the transverse direction, which is parallel to the plane of the sole and the axis of the hole can extend along the width”; Fig. 2 shows the recesses (4) extending in a direction perpendicular to the longitudinal and vertical directions), wherein there is a first group of recesses (see annotated Fig.), wherein there is a second group of recesses (see annotated Fig.), wherein at least in sections, at least one row of the first and second groups of recesses is arranged adjacent to another row in the longitudinal direction (annotated fig. 2 shows a row of the first group being adjacent to another row in the longitudinal direction), wherein a recess of the second group is arranged between two recesses of the first group (annotated fig. 2 shows wherein a recess of the second group is arranged between two recesses of the first group), wherein an upper row of recesses (see annotated Fig.) and a lower row of recesses (see annotated Fig.) are arranged above one another at least in sections in the vertical direction (annotated fig. 2 shows the upper row being arranged above the lower row in a vertical direction), wherein the upper and lower rows are arranged relative to each other in such a way that a recess of the first group lies vertically above a recess of the second group (annotated fig. 2 shows wherein the upper and lower rows are arranged such that a recess of the first group lies vertically above a recess of the second group).
Wan does not teach wherein the first group of recesses which, without external forces on the sole, are larger in the vertical direction than in the longitudinal direction, wherein the second group of recesses which, without external forces on the sole, are smaller in the vertical direction than in the longitudinal direction, wherein, without external forces on the sole, a largest dimension of a recess in a first direction is at least 150 % of a largest dimension of the recess in a second direction  perpendicular to the first direction and wherein the recesses of the first and second groups, when viewed  in the transverse direction, have a peripheral contour which has the shape of an eight.
Attention is drawn to Schindler et al. which teaches an analogous article of apparel. Schindler et al. teaches a sole (20) of a shoe, wherein the sole (20) has an extension in a longitudinal direction and an extension in a vertical direction perpendicular thereto (annotated fig. 1 shows the sole (20 having an extension in a longitudinal and vertical direction), wherein a number of recesses (32, 34) are provided in the sole, wherein the recesses (32, 34) extend in a transverse direction perpendicular to the longitudinal direction and perpendicular to the vertical direction and permeate the sole (20) at least in part (paragraph [0037] “primary tubular members 32 and secondary tubular members 34 extend substantially laterally across sole assembly 14 from medial side 16 to lateral side 18”), wherein there is a first group of recesses (32) which, without external forces on the sole are larger in the vertical direction than in the longitudinal direction (fig. 1 shows the first group of recesses (32) being larger in the vertical direction than the longitudinal direction), wherein there is a second group of recesses (34) which, without external forces on the sole are smaller in the vertical direction than in the longitudinal direction (fig. 1 shows the second group of recesses (34) being smaller in the vertical direction than the longitudinal direction), wherein at least in sections, at least one row of the first (32) and second groups (34) of recesses is arranged adjacent to another row in the longitudinal direction (fig. 1 shows a first row of the first group of recesses (32) arranged adjacent to a second row of the second group of recesses (34)), wherein a recess of the second group (34) is arranged between two recesses of the first group (32) (fig. 1 shows a second recess arranged between two of the first recesses (32)), and wherein the recesses of the first and second groups when viewed in the transverse direction have a peripheral contour which has the shape of an eight (fig. 1 shows the recesses (32) having the peripheral contour which has the shape of an eight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Schindler such that the first group of recesses which, without external forces on the sole, are larger in the vertical direction than in the longitudinal direction, wherein the second group of recesses which, without external forces on the sole, are smaller in the vertical direction than in the longitudinal direction, and wherein the recesses, when viewed  in the transverse direction, have a peripheral contour which has the shape of an eight so as to provide structure and support to the wearer (paragraph [0009], “Substantial advantage is achieved by providing an article of footwear with a tubular support structure. In particular, certain embodiments provide a non-buckling, progressive stiffness structure suited to handle varied activities and surfaces encountered by a user of the footwear”), and as it was a simple change in shape that has no unexpected results or change in function. Further in support of this conclusion of obviousness, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV). Examiner notes that neither Wan or Schindler et al. explicitly teach that without external forces on the sole a largest dimension of a recess in a first direction is at least 150% of a largest dimension of the recess in a second direction perpendicular to the first direction, however as Wan teaches the recesses being capable of being any shape (Wan paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”) and Schindler et al. teaches the largest dimension in the vertical direction being larger than a largest dimension in a perpendicular direction and the recesses capable of being alternative shapes (see fig. 1; paragraph [0029], “Other suitable cross-sectional shapes for primary tubular members 32 and secondary tubular members 34 will become readily apparent to those skilled in the art”), it would have been obvious to one of ordinary skill in the art to form the recesses such that a largest dimension of a recess in a first direction is at least 150% of a largest dimension of the recess in a second direction perpendicular to the first direction as the relation of the largest dimension in the vertical direction to the largest dimension in a perpendicular direction is a result effective variable. The relative sizes of the recesses must be high enough to allow for flexion of the sole but low enough to prevent collapse of the sole under the weight of the wearer. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the support provided by the sole structure.
Regarding Claim 2, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) penetrate the sole completely in the transverse direction (paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein a through hole would obviously penetrate completely through the sole).
Regarding Claim 3, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) extend along a straight line (paragraph [0045], “the hole is set in the transverse direction, which is parallel to the plane of the sole and the axis of the hole can extend along the width,” wherein as the hole is parallel to the plane of the sole and has an axis extending the width of the sole, the recesses obviously extend along a straight line).
Regarding Claim 4, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not explicitly teach wherein without external forces on the sole, the largest dimension of a recess in a first direction is at least 180 % of the largest dimension of the recess in a second direction perpendicular to the first direction. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.") and as the largest dimension in a first dimension relative to a largest dimension in a second direction perpendicular to the first direction is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with a dimension of a recess in a first direction being at least 180 % of the largest dimension of the recess in a second direction perpendicular to the first direction since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole”).
Regarding Claim 5, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recess has, in a central region, a restriction (see annotated Fig.).
Wan does not explicitly teach wherein the restriction has a minimum dimension which is at most 90%, of the largest dimension in the second direction. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.") and as the dimension of the restriction relative to a largest dimension in a second direction is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with the restriction having a minimum dimension which is at most 90%, of the largest dimension in the second direction since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole”).
Regarding Claim 6, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not explicitly teach wherein the largest dimension is between 8 mm and 18 mm. However, as Wan teaches the recesses as capable of being any size (paragraph [0051], he hole 4 may have a variety of radial sizes”) and as the size of the largest dimension of the recess is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with the largest dimension being between 8 mm and 18 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole”)
Regarding Claim 7, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein a wall thickness (see annotated Fig.) of a material of the sole remaining between the recesses (4) is constant at least in sections (Fig. 2 shows the wall thickness being constant; paragraph [0047], “as shown in fig. 2, the holes 4 are arrayed in layers side by side in a sole, which makes the stress in the sole averagely shared by each hole,” wherein as the holes in Fig. 2 are arranged such that the stress in the sole is averagely shred by each recess, the recesses are uniformly distributed and therefore the wall thickness is obviously constant).
Regarding Claim 13, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the sole (2) is or comprises a midsole (fig. 2 shows wherein the sole (2) is a midsole placed between an outsole (1) and an insole (3)).
Regarding Claim 14, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein an outer sole (1) is arranged below the midsole (2) (Fig. 2 shows the outsole (1) arranged below the midsole (2)).
Regarding Claim 15, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) are arranged in the longitudinal direction over at least 33 % of the total longitudinal extension of the sole (2) (fig. 2 shows the recesses (4) being arranged along the entire longitudinal extension of the sole (2), which is at least 33%).
Regarding Claim 16, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein the recesses (4) are arranged at least in a midfoot region and a rearfoot region of the sole (Fig. 2 shows the recesses arranged in a midfoot and rearfoot region of the sole).
Regarding Claim 17, Wan teaches a shoe, comprising: an upper (7); and a sole structure (see annotated Fig.) connected to the upper, the sole structure comprising: a midsole (2) and an outsole (1), wherein the midsole (2) includes a first row of recesses (see annotated Fig.) that extend through the midsole, and a second row of recesses that extend through midsole (see annotated Fig.) (paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein the hole (4) is collectively referring to the first and second rows of recesses), the first row of recesses being disposed above the second row of recesses (annotated fig. 2 shows the first row of recesses being disposed above the second row of recesses).
Wan does not teach wherein the first row of recesses and the second row of recesses include alternating vertical recesses and horizontal recesses, and wherein the vertical recesses and the horizontal recesses each have a peripheral contour which has the shape of an eight or lemniscate.
Attention is drawn to Schindler et al., which teaches an analogous article of footwear. Schindler teaches a shoe (10), comprising: an upper (12); and a sole structure (14) connected to the upper, the sole structure comprising: a midsole (20) and an outsole (22), wherein the midsole (20) includes a row of recesses (32, 34) that extend through the midsole (paragraph [0037] “primary tubular members 32 and secondary tubular members 34 extend substantially laterally across sole assembly 14 from medial side 16 to lateral side 18”), wherein the row of recesses include alternating vertical recesses (32) and horizontal recesses (34), and wherein the vertical recesses (32) have a peripheral contour which has the shape of an eight or lemniscate (fig. 1 shows the vertical recesses (32) having a peripheral contour which has the shape of an eight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Schindler et al. such that the first row of recesses and the second row of recesses include alternating vertical recesses and horizontal recesses, and wherein the vertical recesses and the horizontal recesses each have a peripheral contour which has the shape of an eight or lemniscate so as to provide structure and support to the wearer (paragraph [0009], “Substantial advantage is achieved by providing an article of footwear with a tubular support structure. In particular, certain embodiments provide a non-buckling, progressive stiffness structure suited to handle varied activities and surfaces encountered by a user of the footwear”), and as it was a simple change in shape that has no unexpected results or change in function, especially as Wan teaches the recesses having any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”). Further in support of this conclusion of obviousness, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 18, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein the first row of recesses (see annotated Fig.) and the second row of recesses (see annotated Fig.) extend across a forefoot region, a midfoot region, and a rearfoot region of the sole structure (annotated fig. 2 shows the first and second rows of recesses extending across the forefoot, midfoot, and rearfoot regions of the sole structure).
Regarding Claim 19, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein a central region of one of the recesses has a restriction (see annotated Fig.).
Wan does not explicitly teach wherein the restriction has a minimum dimension which is at most 90%, of a largest dimension taken horizontally of the vertical recess. However, as Wan teaches the recesses as capable of being any shape (paragraph [0050], “the hole 4 can be round, triangular or pentacle-shaped in cross-section, besides, it can also be square or rounded rectangular, etc.”) and as the dimension of the restriction relative to a largest dimension taken horizontally of the vertical recess is a results effective variable, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with the restriction has a minimum dimension which is at most 90%, of a largest dimension taken horizontally of the vertical recess since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize bending deformation of the shoe when worn by the wearer (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole”).
Regarding Claim 20, Wan teaches all of the limitations of the sole of Claim 17, as discussed in the rejections above. Wan further teaches wherein all of the vertical recesses and horizontal recesses extend entirely through the midsole (Wan as modified above teaches the recesses being vertical and horizontal recesses, and as disclosed in paragraph [0048], “the hole 4 can be a through hole… the through hole is transversely penetrates though the sole body layers 2,” wherein the hole (4) is collectively referring to the recesses, and wherein a through hole would obviously penetrate completely through the sole).
Regarding Claim 21, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Wan further teaches wherein when an external force is applied to the sole, the recesses (4) of the sole collapse to produce a spring deflection (paragraph [0052], “different parts of the sole will suffer from bending deformation in different degrees while walking, thus there might be a plurality of radial sizes of the hole 4 and arrayed ways. The radial size can be adjusted according to the deformation degrees and press frequency in the sole,” wherein as the sole deforms while walking, it would obviously produce a spring deflection when pressure is removed from the sole during the gait cycle, allowing the sole and the recesses to return to their undeformed state).

    PNG
    media_image1.png
    325
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    683
    media_image2.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2014/0033574) in view of Schindler et al. (US 2008/0127513) in further view of Greene et al. (US 6920707).
Regarding Claim 9, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not teach wherein the sole comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE).
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the sole (200) comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that the sole comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 10, Wan teaches all of the limitations of the sole of Claim 9, as discussed in the rejections above. 
Wan does not teach wherein the material of the sole is foamed.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. wherein the sole (200) comprises polyurethane material, thermoplastic polyurethane (TPU), or thermoplastic elastomer (TPE) (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E). Greene et al. further teaches wherein the material of the sole is foamed (col. 5 ll. 49-52, “frame portion 210, depicted in Fig. 4, may be formed of the types of foam conventionally used in midsoles of athletic footwear, including polyurethane foam,” wherein frame portion (210) makes up a majority of the sole (200) as shown in figs. 3B-E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that the material of the sole is foamed as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 11, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not teach wherein the material of the sole has a density of between 0.20 and 0.50 g/cm3.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the material of the sole has a density of between 0.20 and 0.50 g/cm3 (col. 5 ll. 52-55, “Suitable polyurethane foams may have a density between 0.25 and 0.45 grams per centimeter cubed,” wherein the suitable polyurethane is referring to the material of the sole (as cited above). Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that t the material of the sole has a density of between 0.20 and 0.50 g/cm3 as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 12, Wan teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. 
Wan does not teach wherein the material of the sole has a hardness of between 30 and 50 Asker C.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a sole (200), wherein the sole has an extension in a longitudinal direction (fig. 3D shows the extension of the sole (200) in the longitudinal direction) and an extension in a vertical direction perpendicular (fig. 3E shows the sole extending in a vertical direction) thereto. Greene et al. further teaches wherein the material of the sole has a hardness of between 30 and 50 Asker C (col. 5 ll. 52-55, “Suitable polyurethane foams may have a hardness in the range of 20-76 on the Asker C scale,” wherein the suitable polyurethane is referring to the material of the sole (as cited above). Examiner notes in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wan to include the teachings of Greene et al. such that t the material of the sole has a hardness of between 30 and 50 Asker C as it is no more than a simple substitution of a material known in the art for forming midsoles and would produce only the typical results of providing comfort for the wearer, especially as Wan is silent as to the materials of the sole. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant submits that Wan and Schindler do not teach a first group of recesses larger in a vertical direction than in the longitudinal direction, a second group of recesses smaller in the vertical direction than the longitudinal direction, an upper and lower row arranged relative to one another such that a recess of the first group lies vertically above a recess of the second group, and wherein the recesses have a peripheral contour in the shape of an eight. Examiner disagrees, and submits that the combination of Wan and Schindler do teach all of the above listed limitations. Annotated fig. 2 shows the first group of recesses of Wan positioned such that they are at a higher height from the bottom of the sole structure than the second group, and are therefore vertically above the second group of recesses. While the first recesses are not positioned directly vertically above the recesses of the second group as it appears to be shown in the drawings, this is not claimed. Fig. 1 of Schindler further teaches the first a first group of recesses larger in a vertical direction than in the longitudinal direction, a second group of recesses smaller in the vertical direction than the longitudinal direction, and wherein the recesses can have a shape of an eight or a lemniscate. While Schindler does not teach both the first and second groups having a peripheral contour in the shape of an eight, Schindler is relied upon for the teaching of a recess having a peripheral contour in the shape of an eight, therefore both the first and second groups of recesses of Wan can reasonably be modified as such. Examiner does agree that Wan does not specifically teach the shape of the recesses as claimed in Claim 1 and recited above, however Schindler does teach these limitations, and as Schindler provides motivation to use recesses of this shape, and Wan teaches that the recesses can take any shape or orientation, Wan and Schindler in combination teach all of the limitations of Claim 1. 
Regarding Claim 17, Applicant submits that Wan and Schindler do not teach or suggest that a first and second row of recesses of a sole include alternating vertical recesses and horizontal recesses which each have a peripheral contour which has the shape of an eight or lemniscate. Examiner agrees that Wan does not teach these limitations, however Examiner submits that Schindler does teach both that a row of recesses of a sole can have alternating vertical recesses and horizontal recesses, and that recesses can have a peripheral contour in the shape of an eight. While Wan does not teach the shape and orientation of the recesses as claimed and recited above, Wan teaches that the recesses can take any shape, and therefore can be reasonably modified with the teaching of Schindler to be disposed alternating vertically and horizontally, and further to have the shape of an eight. Examiner also notes that the terms “vertically” and “horizontally” are broad in their current claimed recitation, as these directions are not claimed relative to other structure of the sole, or to the shape of the recesses. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732